This appeal presents the same facts, as appears by the special findings, as in the case of Keener v. Ochsenrider (1925),85 Ind. App. 156, 149 N.E. 101. That case was an appeal from the judgment of the Wells Circuit Court denying appellants' separate petitions to cancel the appointment of appellee Ochsenrider as administratrix with the will annexed of the estate of Jacob Leist, deceased, while the instant case is an appeal from a judgment of the Wells Circuit Court granting the petition of appellees to cancel the appointment of appellant as guardian to settle the estate of said Jacob Leist, deceased, without administration. On the authority of that case, the instant case is affirmed.